BLODGETT, J.
This action of Paquette arises from a contract for the painting of the exterior and interior of a house belonging to Higgins, and the counter action is to recover amounts expended by Higgins for alleged inferior work of Paquette.
The jury in the case of Paquette vs. Higgins found for the defendant, and in the other case brought in a verdict for plaintiff for $170. The plaintiff, Paquette, moved for a new trial.
The original contract called for something over $2,000 for the work. Paquette claimed a balance due on original contract of $102, having received $1,990, and $803.51 for extra work.
"There was much dispute as to the nature of the extra work and as to the fair compensation for the same. Experts testified upon tooth sides and such testimony was very conflicting. The testimony was submitted to the jury and the Court is unable to say that the jury did not have testimony before it upon which a verdict for the defendant could toe found.
In the case of Higgins vs. Paquette, the plaintiff claimed to have been obliged to expend $596.30 to correct faulty work on the part of defendant and called for by the contract.
•It is difficult to determine from the testimony how the jury found the *101amount named in its verdict, viz., $170, but tbe Court sees no way to solve tbe problem and tbe facts were passed on by tbe jury.
For Higgins: Wilson, Cburcbill & Curtis. ■
For Paquette: Rosenfeld & Hagan.
Motions denied.